Citation Nr: 0621010	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's child, K.A.M., is entitled to an 
apportioned share of the veteran's Department of Veterans 
Affairs nonservice-connected disability pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The veteran had active military service from January 1974 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota, in which the RO denied 
apportionment of the incarcerated veteran's VA nonservice-
connected disability pension benefits for the benefit of his 
dependent child on the ground that the income of the 
veteran's estranged spouse, who was the natural mother and 
custodian of his child, was excessive.  


FINDING OF FACT

The custodian of the veteran's daughter had an annual income 
that exceeded the maximum allowable for a spouse and child of 
an incarcerated veteran.  


CONCLUSION OF LAW

Entitlement to an apportionment of VA nonservice-connected 
disability pension benefits of an incarcerated veteran is not 
warranted based upon excessive income.  38 U.S.C.A. §§ 5103A, 
5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.666 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of whether the veteran's child, 
K.A.M., is entitled to an apportioned share of the veteran's 
VA nonservice-connected disability pension benefits, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 


2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  In December 2004, the RO sent the veteran a 
letter in which he was notified of the types of evidence he 
needed to submit, and the development the VA would undertake.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  Id.  For 
example, as per the Board's October 2004 remand decision, the 
RO informed the veteran of the maximum allowable annual 
income for death pension rate for a surviving spouse and 
child for the years 2000, 2001, 2002, 2003, and 2004.  The RO 
also requested that the veteran complete and return the 
enclosed Income Net Worth and Employment Statement (VA Form 
21-527), with his most current information.  In addition, in 
response to the veteran's December 2005 statement where he 
noted that in 2002 and 2003, his daughter underwent cancer 
surgery and treatment which caused economic hardship for his 
wife and child, the RO sent the veteran a letter in January 
2006 and requested that he provide them with his wife's 
unreimbursed medical expenses for the years 2000, 2001, and 
2002.  The RO requested that the veteran report the 
unreimbursed amounts; a form for each year was enclosed.  The 
evidence of record is negative for a response from the 
veteran.  In this regard, the Board wishes to emphasize that 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Woody v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).       

In the present case, the Board notes that it was not until 
after the original decision letter on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, the 
veteran has been afforded the opportunity to present evidence 
and argument in support of the claim.  Quartuccio, 16 Vet. 
App. at 187.  Moreover, the statement of the case and 
supplemental statements of the case have notified the veteran 
of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the 


pertinent law and regulations governing apportionments of 
pension benefits of incarcerated veterans, as well as income 
computation, the decision reached, and the reasons and bases 
for that decision.  In addition, by the December 2004 letter 
from the RO to the veteran, the RO informed the veteran of 
VA's duty to assist him by obtaining all evidence in the 
custody of military authorities or maintained by any other 
Federal, State, or local government agency, as well as any 
medical, employment, or other non-government records which 
were pertinent or specific to that claim.  Hence, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Thus, as there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  38 C.F.R. § 3.450.      

Special rules govern the apportionment of VA disability 
pension benefits payable on account of incarcerated veterans.  
Payment may be made to the spouse or child of an incarcerated 
veteran only if the annual income of the spouse or child is 
such that death pension would be payable.  38 C.F.R. § 3.666.    

The basic facts in this case are not in dispute.  In 
September 2000, the veteran was incarcerated.  By a November 
2000 rating action, the RO granted the veteran's claim for 
entitlement to a permanent and total rating for nonservice-
connected pension benefits.    

In February 2001, the veteran filed a claim for an 
apportionment of his nonservice-connected pension benefits on 
behalf of his minor child, K.A.M.  The veteran noted that his 
child was living with his estranged wife, who was also the 
natural mother of his child.

In a VA Form 21-527, Income-Net Worth and Employment 
Statement, received by the RO in June 2000, the veteran 
listed his wife's total wages as $18,000.   

In an August 2001 decision letter, the RO denied 
apportionment of the incarcerated veteran's VA nonservice-
connected disability pension benefits for the benefit of his 
dependent child on the ground that the income of the 
veteran's estranged spouse was excessive.  In this regard, 
the RO stated that according to the veteran, his estranged 
spouse's wages were $18,000, and the RO indicated that that 
amount of income exceeded the annual pension limit of $1586.

In an October 2004 decision, the Board remanded this claim.  
At that time, the Board stated that upon a review of the 
August 2001 decision letter which denied apportionment of the 
incarcerated veteran's VA nonservice-connected disability 
pension benefits for the benefit of his dependent child on 
the ground that the income of the veteran's estranged spouse 
was excessive, it was unclear as to whether the RO's listing 
of $1586 as the annual pension limit was the maximum 
allowable annual income for death pension rate for a 
surviving spouse and child.  Thus, the Board remanded the 
veteran's claim and requested that the RO inform the veteran 
of the maximum allowable annual income for death pension rate 
for a surviving spouse and child for the years 2000, 2001, 
2003, 2003, and 2004.  In addition, the RO was requested to 
ask the veteran to complete and return an updated Income-Net 
Worth and Employment Statement (VA Form 21-527).  

In November 2004, the veteran submitted VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (Veteran 
With No Children).  In the form, in response to the question 
as to whether the veteran or his spouse received wages at any 
time during the past 12 months, the veteran responded "no."  

In a letter from the RO to the veteran, dated in December 
2004, the RO stated that the maximum allowable annual income 
for death pension rate for a surviving spouse and child was 
$8,168 in 2000; $8,389 in 2001; $8,507 in 2002; $8,686 in 
2003; and $8,921 in 2004.     

In a VA Form 21-0517-1, Improved Pension Eligibility 
Verification Report (Veteran With Children), received by the 
RO in August 2005, the veteran stated that from September 1, 
2000 to August 31, 2001, his spouse's gross wages from all 
employment was $12,000.  The veteran also noted that from 
January 1, 2001 to December 31, 2001, his spouse's gross 
wages from all employment was $12,000.  In a second VA Form 
21-0517-1, Improved Pension Eligibility Verification Report 
(Veteran With Children), also received by the RO in August 
2005, the veteran indicated that from January 1, 2002 to 
December 17, 2002, his spouse's gross wages from all 
employment was $12,400.       

In December 2005, the veteran submitted a letter to the RO.  
In the letter, the veteran stated that the income of his wife 
and child of $12,000 and $12,400 for the years in question as 
reported on VA Forms 21-0517-1 was below the poverty line 
established by both the Federal and State government 
(Minnesota) for a household size of two.  Thus, the veteran 
maintained that his child should have received an 
apportionment of his monthly disability pension checks while 
he was incarcerated from 2000 to 2004.  According to the 
veteran, his daughter underwent cancer surgery and treatment 
in 2002 and 2003 which caused further economic hardship for 
his wife and child.  

In January 2006, the RO sent the veteran a letter and 
requested that the veteran provide them with his wife's 
unreimbursed medical expenses for the years 2000, 2001, and 
2002.  The RO noted that the veteran should use the enclosed 
VA Form 21-8416 to report the unreimbursed amounts; one form 
for each year was enclosed.  The evidence of record is 
negative for a response from the veteran.

In the instant case, it appears that the veteran was released 
from prison in early 2005.  In addition, by a letter from the 
VA Medical and Regional Office Center 


(M&ROC) in Fargo, North Dakota, to the veteran, dated in 
January 2006, the Fargo VA M&ROC stated that because they had 
not received the veteran's annual Eligibility Verification 
Report, they had taken action to suspend his VA pension 
payments.  However, regardless of whether the veteran is 
currently receiving VA nonservice-connected disability 
pension benefits, the Board notes that in this case, it is 
the veteran's contention that his daughter was entitled to an 
apportioned share of his VA nonservice-connected disability 
pension benefits while he was incarcerated from 2000 to 2004; 
thus, the issue at hand is whether an apportionment of VA 
nonservice-connected pension benefits of an incarcerated 
veteran is warranted.     

The facts in this case, as cited above, do not meet the 
threshold requirements that would permit an apportionment of 
the veteran's VA nonservice-connected disability pension 
benefits while he was incarcerated.  The veteran's estranged 
spouse, the custodian of the veteran's daughter, K.A.M., had 
annual income of $18,000 for the year 2000, which exceeds the 
maximum allowable annual income for 2000 (or $8,168 in 2000).  
She also had an annual income of $12,000 for the year 2001, 
which exceeds the maximum allowable annual income for 2001 
(or $8,389 in 2001), and she had an annual income of $12,400 
for the year 2002, which exceeds the maximum allowable annual 
income for 2002 (or $8,507 in 2002).         

The Board acknowledges the arguments advanced by the 
appellant; however, the income limits for receipt of an 
apportionment of VA nonservice-connected disability pension 
benefits for incarcerated veterans are controlled solely by 
the above-cited law and regulations.  The United States Court 
of Appeals for Veterans Claims has stated that "[w]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Shields v. Brown, 8 Vet. App. 346, 351-52 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based upon 
the foregoing, the Board finds that the claim for an 
apportionment of VA nonservice-connected disability pension 
benefits for incarcerated veterans is legally insufficient.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Id.      



ORDER

The claim for an apportionment of VA nonservice-connected 
disability pension benefits of an incarcerated veteran must 
be denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


